Title: Mary McCann to John Adams and Abigail Adams, 2 July 1785
From: McCann, Mary
To: Adams, John,Adams, Abigail


     
      
       2nd July 1785
      
     
     May it please your Excellency
     Madam
     Having humbly presumed to wait on you to solicit the honor of serving your Excellency’s Family with Cream and Milk, and had the honor to give you at the Hotel last Fryday, a Recommendation from his Excellency the Spanish Ambassador’s Steward, you was pleased to order me to wait at your House in Grosvenor Square Yesterday Morning with Cream and Milk, which I accordingly did; but may it please your Excellency, I am humbly to inform you, that a Woman in the Care of the House refused taking either from me, tho’ I told her I came by your Excellency’s Order: thus refused by her, I beg leave with all Humility to address your Excellency with these few lines, humbly to solicit the honor of serving your Family.
     As I have Madam the honor of serving now His Excellency the Spanish Ambassador, and likewise had the same honor to serve Prince Caramanico, and Count Pignatelli when here, I presume to hope my Conduct is always approved off; and if your Excellency will permit me to hope for the honor of receiving your Commands, it shall be my pride and Study to merit the honor of your Excellency’s Countenance and protection, and in Duty I shall be bound to pray!
     
      Mary McCannNo. 1 Great Quebec St.Portman Square
     
    